DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/29/2022 has been entered.
Response to Amendment
Claims 1-2 are currently amended.
Claims 3-6 is previously presented.
Claim 7 is original.
Claims 8-20 are withdrawn.
Claim 21 is new.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/29/2022, with respect to rejections under 35 U.S.C. 112(a) and (b) regarding the controller have been fully considered and are persuasive.  The rejections of claims under 35 U.S.C. 112(a) and (b) have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Argument:  Applicant argues that the DeMuth reference does not disclose a time varying splay rotation of liquid crystals in the spatial angular light valve that causes the spatial angular light valve to act as a prism causing a time varying change in the angle.  Remarks pp. 9-10.
This is not found persuasive because the instant grounds of rejection includes the teaching that liquid crystal optics can function as lenses or prisms (Uyeno [0047]) through time-varying control processes (Uyeno [0016] – see frame time and voltage and time-varying refractive shape of the laser spot’s field of view (FOV)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Regarding claim 1, the computerized controller is taken to invoke 35 U.S.C. 112(f) as a specialized hardware and associated programming stored thereon (see control processor of [0049] – a generic controller).  The general-purpose hardware is transformed into specialized hardware by the algorithms detailed in the specification as argued / disclosed by Applicant in [0049], [0053], [0057], [0059] and [0101].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 21 are rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855), and further in view of Uyeno (US 2016/0065956).
The applied reference has a common inventor (DeMuth) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). James A. DeMuth is a common inventor to both DeMuth (US 2017/0219855) and the instant application.  The DeMuth reference has an effective filing date of 6/29/2016 which is before the effective filing date of the instant invention (5/11/2017).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 1, DeMuth discloses: a controller ([0022]), a DLP ([0024]), and a powder bed receiving the two-dimensional patterned light beam (see claim 4, [0020]).  That the splay is a rotation of the liquid crystal polarization states is understood by one of ordinary skill in the art.  That the splay is a rotation of the liquid crystal polarization states is understood by one of ordinary skill in the art.  See claim 4.
	DeMuth does not disclose: wherein the computerized controller is configured to control the angle by applying a light pattern to the spatial angular light valve to cause a time varying splay rotation of liquid crystals in the spatial angular light valve that causes the spatial angular light valve to act as a prism causing a time varying change in the angle, and wherein the light pattern comprises a light intensity variation that varies repeatedly in a lateral direction across the spatial angular light valve.
	In the same field of endeavor of optical light patterning on surfaces as DeMuth (see title, abs), Uyeno discloses: a liquid crystal and coupled electronic control (see [0047]) wherein the liquid crystal material acts as a prism ([0047]) by refracting / bending light by rotation of selective portions of the liquid crystalline material ([0047] & Figs. 4a-c and Fig. 5 – which shows a time-varying splay of liquid crystals altering a 2D pattern of light intensity).
	To add the liquid crystal optic coupled to the controller forming patterned optical patterns / bending light as a prism as in Uyeno to the additive manufacturing apparatus of DeMuth had the benefit that it allowed for the active illumination of the scene by the scanned laser spot ([0029]), improved power efficiency ([0029] – less total power), and limitation of noise scaling ([0029]).
	It would have been obvious to one of ordinary skill in the art to combine the controller and liquid crystal prism of Uyeno with the additive manufacturing apparatus of DeMuth to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the power efficiency of the apparatus.
	Regarding claim 2, the combination DeMuth / Uyeno discloses (citations to DeMuth): a photoconductor (see DLP of [0024]) which has a voltage pattern imprinted on it.  A photoconductor more likely than not as understood by one of ordinary skill in the art turns electricity/voltage into a pattern of light passing through the photoconductor.
	Regarding claim 3, the combination DeMuth / Uyeno discloses (citations to DeMuth): an angle which the light passes through the DLP (see Fig. 1 – any angle even a normal angle can be considered the angle).
	Regarding claim 4, the combination DeMuth / Uyeno discloses (citations to DeMuth): wherein the DLP has multiple pixels/zones (see col. 1, ll. 46-62 – selected locations are zones as understood by one of ordinary skill in the art).
Regarding claim 21, the combination DeMuth / Uyeno discloses (citations to Uyeno): wherein the computerized controller is further configured to apply a repeating stripe pattern (see Fig. 5) across the spatial angular light valve in order to cause the time-varying splay rotation causing the spatial angular light valve to act as a prism causing the time varying change in the angle (see [0047]).

Claims 1-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over El-Dasher (US 2014/0252687), and further in view of Uyeno (US 2016/0065956).
Regarding claim 1, El-Dasher discloses: a controller (see processor controls of abs), liquid crystal polarizer/mask (see abs), and powder bed (see powder bed/substrate 20 of abs, throughout).
El-Dasher does not disclose: wherein the computerized controller is configured to control the angle by applying a light pattern to the spatial angular light valve to cause a time varying splay rotation of liquid crystals in the spatial angular light valve that causes the spatial angular light valve to act as a prism causing a time varying change in the angle, and wherein the light pattern comprises a light intensity variation that varies repeatedly in a lateral direction across the spatial angular light valve.
	In the same field of endeavor of optical light patterning on surfaces as DeMuth (see title, abs), Uyeno discloses: a liquid crystal and coupled electronic control (see [0047]) wherein the liquid crystal material acts as a prism ([0047]) by refracting / bending light by rotation of selective portions of the liquid crystalline material ([0047] & Figs. 4a-c and Fig. 5 – which shows a time-varying splay of liquid crystals altering a 2D pattern of light intensity).
	To add the liquid crystal optic coupled to the controller forming patterned optical patterns / bending light as a prism as in Uyeno to the additive manufacturing apparatus of El-Dasher had the benefit that it allowed for the active illumination of the scene by the scanned laser spot ([0029]), improved power efficiency ([0029] – less total power), and limitation of noise scaling ([0029]).
	It would have been obvious to one of ordinary skill in the art to combine the controller and liquid crystal prism of Uyeno with the additive manufacturing apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the power efficiency of the apparatus.
Regarding claim 2, the combination El-Dasher / Uyeno discloses (citations to El-Dasher): wherein the LCD mask modifies the pattern (see pattern of [0022]) by refracting (see shaping by LC polarization rotator) (see optical pattern of [0022], mask 14 of [0024]).
	Regarding claim 3, the combination El-Dasher / Uyeno discloses (citations to El-Dasher): an angle which the light passes through the DLP (see Fig. 1 – any angle even a normal angle can be considered the angle – see pattern of [0022]).
	Regarding claim 4, the combination El-Dasher / Uyeno discloses (citations to El-Dasher): wherein the DLP has multiple pixels/zones (see Fig. 7, addressed arrays of pixels of [0022] – selected locations are zones as understood by one of ordinary skill in the art).
Regarding claim 21, the combination El-Dasher / Uyeno discloses (citations to Uyeno): wherein the computerized controller is further configured to apply a repeating stripe pattern (see Fig. 5) across the spatial angular light valve in order to cause the time-varying splay rotation causing the spatial angular light valve to act as a prism causing the time varying change in the angle (see [0047]).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855) and further in view of Uyeno (US 2016/0065956), and Buller (US 2017/0239892).
Regarding claim 5, the combination DeMuth / Uyeno discloses: wherein the spatially angular light valve refracts the two-dimensional patterned light beam into a reformatted pattern (see LC optic of claim 4 of DeMuth).
The combination DeMuth / Uyeno does not disclose: wherein the patterned light is one of a superposition of linear deflections.
In the same field of endeavor of additive manufacturing (see title, abs) as DeMuth, Buller discloses: wherein the fluctuating pattern of light (see [0065], [0074]) is a superposition of linear deflections (polarizations).
To add the superposition of linear deflections (polarizations) of Buller to the additive manufacturing apparatus of DeMuth would have had the benefit that it improved the signal intensity and decreased the signal to noise ratio ([0177]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manner of operating the diodes to have the superposition of polarizations as in Buller in the apparatus of DeMuth to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of the signal-to-noise ratio.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over El-Dasher (US 2014/0252687) and further in view of Uyeno (US 2016/0065956), and Buller (US 2017/0239892).
Regarding claim 5, El-Dasher discloses: wherein the spatially angular light valve refracts the two-dimensional patterned light beam into a reformatted pattern (see LC optic patterning of [0022]).
The combination El-Dasher / Uyeno does not disclose: wherein the patterned light is one of a superposition of linear deflections.
In the same field of endeavor of additive manufacturing (see title, abs) as El-Dasher, Buller discloses: wherein the fluctuating pattern of light (see [0065], [0074]) is a superposition of linear deflections (polarizations).
To add the superposition of linear deflections (polarizations) of Buller to the additive manufacturing apparatus of El-Dasher would have had the benefit that it improved the signal intensity and decreased the signal to noise ratio ([0177]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manner of operating the diodes to have the superposition of polarizations as in Buller in the apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of the signal-to-noise ratio.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855) and further in view of Uyeno (US 2016/0065956), and Shusteff (US 2018/0015672).
Regarding claim 6, the combination DeMuth / Uyeno does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.
In the same field of endeavor of additive manufacturing as DeMuth (see title, abs) and reasonable pertinent to the problem DeMuth was trying to solve regarding powder bed light patterning (see [0006], [0014]-[0015]), Shusteff discloses: Fourier optics (see [0025] and projection optics of Fig. 2), wherein the light valve (see spatial light modulator 24) is positioned between the Fourier optics and defines multiple discrete zones (see zone/focal plane of [0029]) arranged to pattern and redirect the light in different direction in response to stimuli, where an arbitrary pattern can be formed (see patterns of [0013]-[0016], [0025]).
The use of the Fourier optics of Shusteff in the additive manufacturing light patterning apparatus of DeMuth would have been the selection of a known design for its intended uses, which was desirable in DeMuth.  See MPEP 2144.06-07 regarding the art-recognized suitability for an intended purpose.
Such an additive had the benefit that it allowed for the additive manufacturing apparatus/system which could produce arbitrary and aperiodic 3D geometries at an improved rate with better surface control ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Fourier optics of Shusteff with the LC optic AM apparatus of DeMuth to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production of arbitrary and aperiodic 3D geometries at an improved rate with better surface control.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over El-Dasher (US 2014/0252687) and further in view of Uyeno (US 2016/0065956), and Shusteff (US 2018/0015672).
Regarding claim 6, the combination El-Dasher / Uyeno does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.
In the same field of endeavor of additive manufacturing as El-Dasher (see title, abs) and reasonable pertinent to the problem El-Dasher was trying to solve regarding powder bed light patterning (see [0006], [0014]-[0015]), Shusteff discloses: Fourier optics (see [0025] and projection optics of Fig. 2), wherein the light valve (see spatial light modulator 24) is positioned between the Fourier optics and defines multiple discrete zones (see zone/focal plane of [0029]) arranged to pattern and redirect the light in different direction in response to stimuli, where an arbitrary pattern can be formed (see patterns of [0013]-[0016], [0025]).
The use of the Fourier optics of Shusteff in the additive manufacturing light patterning apparatus of DeMuth would have been the selection of a known design for its intended uses, which was desirable in El-Dasher.  See MPEP 2144.06-07 regarding the art-recognized suitability for an intended purpose.
Such an additive had the benefit that it allowed for the additive manufacturing apparatus/system which could produce arbitrary and aperiodic 3D geometries at an improved rate with better surface control ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Fourier optics of Shusteff with the LC optic AM apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production of arbitrary and aperiodic 3D geometries at an improved rate with better surface control.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855) and further in view of Uyeno (US 2016/0065956), and Yoo (US 2014/0065194).
Regarding claim 7, the combination El-Dasher / Uyeno does not disclose: wherein the bed further comprises multiple powder bed chambers.
In the same field of additive manufacturing and control over such processes as DeMuth (see title, abs), Yoo discloses: a plurality of equipment assemblies to fabricate multiple objects with a single controller ([0096]-[0101], in particular [0099]).
To duplicate the powder bed chambers as in Yoo in the AM apparatus of DeMuth would have been considered a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplication of essential working parts.
To duplicate the powder bed chambers of DeMuth had the benefit that it allowed for the creation of multiple, identical or different, objects from the same controller (see abs, Fig. 1).  Additive manufacturing apparatuses with multiple powder bed chambers were known in the art before the effective filing date and were suitable configurations for such systems (see Yoo Fig. 1, claims 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the powder beds/essential working parts of DeMuth as in the additive manufacturing apparatus of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of multiple objects simultaneously with the same controller.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over El-Dasher (US 2014/0252687) and further in view of Uyeno (US 2016/0065956), and Yoo (US 2014/0065194).
Regarding claim 7, the combination El-Dasher / Uyeno does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.
In the same field of additive manufacturing and control over such processes as El-Dasher (see title, abs), Yoo discloses: a plurality of equipment assemblies to fabricate multiple objects with a single controller ([0096]-[0101], in particular [0099]).
To duplicate the powder bed chambers as in Yoo in the AM apparatus of El-Dasher would have been considered a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplication of essential working parts.
To duplicate the powder bed chambers of DeMuth had the benefit that it allowed for the creation of multiple, identical or different, objects from the same controller (see abs, Fig. 1) which was desirable in El-Dasher.  Additive manufacturing apparatuses with multiple powder bed chambers were known in the art before the effective filing date and were suitable configurations for such systems (see Yoo Fig. 1, claims 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the powder beds/essential working parts of El-Dasher as in the additive manufacturing apparatus of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of multiple objects simultaneously with the same controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743